DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 12/7/2021 has been entered. Claims 1, 3, 29, 31,33, 43, 45, 53 and 55 have been amended. Claims 1, 3-4, 6, 17, 23, 29, 31-33, 35, 37, 43, 45-46, 50, 53, 55-56 and 59 are still pending in this application, with claims 1, 29, 43 and 53 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 17, 29, 31-32, 35, 43, 45-46, 53 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (EP 3288210A1, hereinafter Yu) in view of Nogami et al. (US 2014/0044088, hereinafter Nogami), and further in view of Frenne et al. (US 2018/0206215, hereinafter Frenne). 

claim 1, Yu discloses an information transmission method, comprising: generating or receiving, by a first communication node, a control channel description list, wherein the control channel description list comprises description information of N control channels and the description information of the N control channels is used for describing N different types of control channels, and N is a positive integer [see Yu paragraphs 18-21, a network side device prepares a first message for transmission to a UE, the message comprising configuration information for future control channel usage; paragraph 23, a plurality (N) of control channels types]; and 
Sending, by the first communication node, the control channel description list to a second communication node [see Yu paragraph 19-21, sending the message including the control channel configuration information]; 
Wherein the method is performed by at least one processor [see Yu Fig. 12, determining unit, paragraph 180, hardware software combination including software executable on a computing device (processor)].
Yu does not expressly disclose wherein the description information of the control channel comprises control channel configuration information, wherein the control channel configuration information comprises at least one of a subcarrier spacing, a waveform, or a number of information bits, wherein each of the N control channels is configured to transmit a respective number of information bits, so that the second communication node obtains a configuration situation of the N control channels.
However, in the same or similar field of invention, Nogami discloses that a plurality of controls channels may be mapped by a base station and transmitted to the UE (see Nogami Figure 5, paragraphs 0073, 0079). The base station may notify the UE of bitmap information indicating the settings of the control channels (i.e. information bits) so that the terminal is informed of the control information related to the control channels (i.e. the second node obtains a configuration situation of the control channels) (see Nogami paragraph 0144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have the features of wherein the description information of the control channel comprises control channel configuration information, wherein the control channel configuration information comprises at least one of a subcarrier spacing, a waveform, or a number of 
Yu and Nogami do not expressly disclose wherein the description information of the control channels further comprises at least one of: link resource configuration information, operating bandwidth configuration information, puncturing configuration information, or transmission time interval length configuration information.
However, in the same or similar field of invention, Frenne discloses a method for receiving downlink control information where aggregation of resource elements is determined based on puncturing level (i.e. puncturing configuration information) used. The puncturing level determines number of REs available for ePDCCH transmission (Frenne abstract and paragraph 0038). The puncturing may differ from one subframe to another, and the set of aggregation levels usable in a subframe may depend on puncturing level existing in the next subframe (Frenne paragraph 0040). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and Nogami to have the feature of wherein the description information of the control channels further comprises at least one of: link resource configuration information, operating bandwidth configuration information, puncturing configuration information, or transmission time interval length configuration information; as taught by Frenne. The suggestion/motivation would have been to provide techniques for aggregating transmission resources for efficient ePDCCH transmission/reception and maintain a consistent level of performance (Frenne paragraphs 0034-0035).

Regarding claim 3, Yu, Nogami and Frenne disclose the information transmission method according to claim 1. Yu, Nogami and Frenne further disclose wherein the description information of the control channels further comprises at least one of: 
Reference signal configuration information [see Yu paragraph 47, reference signal information], frequency hopping configuration formation [see Yu paragraph 46, frequency hopping information], power control configuration information or beam configuration information [see Yu paragraph 43, control channel power setting information includes power configuration information], 
Wherein the reference signal configuration information comprises one or more of: a resource location [see Yu paragraph 47, indicates the resources used for demodulation reference signals as well as ports used by the control channel], a sequence set or a measurement window, wherein the link resource configuration information comprises one or more of: a number of each of the control channels in a transmission time interval corresponding to the each of the control channels, or a transmission direction of each of the control channels, wherein the transmission time interval length configuration information comprises a time length corresponding to each of the control channels, wherein the puncturing configuration information is used for instructing the second communication node whether to decode with information on resources used for transmitting X control channels when data transmission resources used by the second communication node comprise resources for transmitting Y control channels, wherein the X control channels belong to the Y control channels, X is a positive integer less than or equal to N, and Y is a positive integer greater than or equal to X and less than or equal to N; or the frequency hopping configuration information comprises one or more of: frequency hopping resources, a frequency hopping interval in frequency domain or a frequency hopping interval in time domain [see Yu paragraph 46, indicating the frequency hopping pattern, which identifies duration and frequency of hops]; or the power control configuration information comprises one or more of: a downlink transmit power control parameter value, an uplink transmit power control parameter value or an uplink power control mode; or the beam configuration information comprises one or more of: a number of transmitting beams, a number of receiving beams, a switching period of the transmitting beams, a switching period of the receiving beams or a beam training mode. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 4, Yu, Nogami and Frenne disclose the information transmission method according to claim 1. Yu, Nogami and Frenne further disclose wherein the control channel configuration information further comprises at least one of: a resource location [see Yu paragraph 35, resource block allocation information indicates resource location of PRBs used for control channel transmission, PRBs are time-frequency resources], a transmission period, a valid time length, a resource mapping manner, a spreading code word, a modulation and coding mode [see Yu paragraph 41-42, modulation manner and coding manner], a code rate, a multi-antenna transmission mode, a number of repetitions or a repetition period [see Yu paragraph 40, repetition information]; wherein the resource location comprises at least one of: a starting resource location or an ending resource location [see Yu paragraph 45, indicating at least a start time resource location].

Regarding claim 17, Yu, Nogami and Frenne disclose the information transmission method according to claim 1. Yu, Nogami and Frenne further disclose wherein the control channel description list further comprises transmission period information of the control channel description list [see Yu paragraph 45, transmission period information]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 29, Yu discloses an information transmission method, comprising: receiving, by a second communication node, a control channel description list sent by a first communication node [see Yu paragraph 19-21, sending the message including the control channel configuration information], wherein the control channel description list comprises description information of N control channels and the description information of the N control channels is used for describing N different types of control channels, and N is a positive integer; and processing, by the second communication node, at least one of a control channel or a data channel according to the control channel description list [see Yu paragraphs 18-21, a network side device prepares a first message for transmission to a UE, the message comprising configuration information for future control channel usage, paragraph 23, a plurality (N) of control channels types], wherein the method is performed by at least one processor [see Yu Fig. 12, determining unit, paragraph 180, hardware software combination including software executable on a computing device (processor)].  
Yu does not expressly disclose wherein the description information of the control channel comprises control channel configuration information, wherein the control channel configuration 
However, in the same or similar field of invention, Nogami discloses that a plurality of controls channels may be mapped by a base station and transmitted to the UE (see Nogami Figure 5, paragraphs 0073, 0079). The base station may notify the UE of bitmap information indicating the settings of the control channels (i.e. information bits) so that the terminal is informed of the control information related to the control channels (i.e. the second node obtains a configuration situation of the control channels) (see Nogami paragraph 0144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have the features of wherein the description information of the control channel comprises control channel configuration information, wherein the control channel configuration information comprises at least one of a subcarrier spacing, a waveform, or a number of information bits, wherein each of the N control channels is configured to transmit a respective number of information bits, so that the second communication node obtains a configuration situation of the N control channels; as taught by Nogami. The suggestion/motivation would have been to efficiently notify the terminal of control information (Nogami paragraph 0024).
Yu and Nogami do not expressly disclose wherein the description information of the control channels further comprises at least one of: link resource configuration information, operating bandwidth configuration information, puncturing configuration information, or transmission time interval length configuration information.
However, in the same or similar field of invention, Frenne discloses a method for receiving downlink control information where aggregation of resource elements is determined based on puncturing level (i.e. puncturing configuration information) used. The puncturing level determines number of REs available for ePDCCH transmission (Frenne abstract and paragraph 0038). The puncturing may differ from one subframe to another, and the set of aggregation levels usable in a subframe may depend on puncturing level existing in the next subframe (Frenne paragraph 0040). 
at least one of: link resource configuration information, operating bandwidth configuration information, puncturing configuration information, or transmission time interval length configuration information; as taught by Frenne. The suggestion/motivation would have been to provide techniques for aggregating transmission resources for efficient ePDCCH transmission/reception and maintain a consistent level of performance (Frenne paragraphs 0034-0035).

Regarding claim 31, Yu, Nogami and Frenne disclose the information transmission method according to claim 29. Yu, Nogami and Frenne further disclose wherein the description information of the control channels further comprises at least one of: reference signal configuration information [see Yu paragraph 47, reference signal information], frequency hopping configuration formation [see Yu paragraph 46, frequency hopping information], power control configuration information or beam configuration information [see Yu paragraph 43, control channel power setting information includes power configuration information], 
Wherein the reference signal configuration information comprises one or more of: a resource location [see Yu paragraph 47, indicates the resources used for demodulation reference signals as well as ports used by the control channel], a sequence set or a measurement window, 
wherein the link resource configuration information comprises one or more of: a number of each of the control channels in a transmission time interval corresponding to the each of the control channels, or a transmission direction of each of the control channels, wherein the transmission time interval length configuration information comprises a time length corresponding to each of the control channels, wherein the puncturing configuration information is used for instructing the second communication node whether to decode with information on resources used for transmitting X control channels when data transmission resources used by the second communication node comprise resources for transmitting Y control channels, wherein the X control channels belong to the Y control channels, X is a positive integer less than or equal to N, and Y is a positive integer greater than or equal to X and less than or equal to N; or the frequency hopping configuration information comprises one or more of: frequency hopping resources, a frequency hopping interval in frequency domain or a frequency hopping interval in time domain [see Yu paragraph 46, indicating the frequency hopping pattern, which identifies duration and frequency of hops]; or the power control configuration information comprises one or more of: a downlink transmit power control parameter value, an uplink transmit power control parameter value or an uplink power control mode; or the beam configuration information comprises one or more of: a number of transmitting beams, a number of receiving beams, a switching period of the transmitting beams, a switching period of the receiving beams or a beam training mode. In addition, the same motivation is used as the rejection of claim 29. 

Regarding claim 32, Yu, Nogami and Frenne disclose the information transmission method according to claim 29. Yu, Nogami and Frenne further disclose wherein the control channel configuration information further comprises at least one of: a resource location [see Yu paragraph 35, resource block allocation information indicates resource location of PRBs used for control channel transmission], a transmission period, a valid time length, a resource mapping manner, a spreading code word, a modulation and coding mode [see Yu paragraph 41-42, modulation manner and coding manner], a code rate, a multi-antenna transmission mode, a number of repetitions or a repetition period [see Yu paragraph 40, repetition information]; wherein the resource location comprises at least one of: a starting resource location or an ending resource location [see Yu paragraph 45, indicating at least a start time resource location]. In addition, the same motivation is used as the rejection of claim 29.

Regarding claim 35, Yu, Nogami and Frenne disclose the information transmission method according to claim 29. Yu, Nogami and Frenne further disclose wherein the control channel description list further comprises transmission period information of the control channel description list [see Yu paragraph 45, transmission period information]. In addition, the same motivation is used as the rejection of claim 29.

claim 43, Yu discloses an information transmission apparatus, disposed in a first communication node, comprising: a processor; and a memory configured to store instructions executable by the processor [see Yu Fig. 12, determining unit, paragraph 180, hardware software combination including software code stored in memory executable on a computing device (processor)], wherein the processor is configured to: 
Generate or receive a control channel description list, wherein the control channel description list comprises description information of N control channels and the description information of the N control channels is used for describing N different types of control channels, and N is a positive integer [see Yu paragraphs 18-21, a network side device prepares a first message for transmission to a UE, the message comprising configuration information for future control channel usage, paragraph 23, a plurality (N) of control channels types]; and 
Send the control channel description list to a second communication node [see Yu paragraph 19-21, sending the message including the control channel configuration information].
Yu does not expressly disclose wherein the description information of the control channel comprises control channel configuration information, wherein the control channel configuration information comprises at least one of a subcarrier spacing, a waveform, or a number of information bits, wherein each of the N control channels is configured to transmit a respective number of information bits, so that the second communication node obtains a configuration situation of the N control channels.
However, in the same or similar field of invention, Nogami discloses that a plurality of controls channels may be mapped by a base station and transmitted to the UE (see Nogami Figure 5, paragraphs 0073, 0079). The base station may notify the UE of bitmap information indicating the settings of the control channels (i.e. information bits) so that the terminal is informed of the control information related to the control channels (i.e. the second node obtains a configuration situation of the control channels) (see Nogami paragraph 0144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have the features of wherein the description information of the control channel comprises control channel configuration information, wherein the control channel configuration information comprises at least one of a subcarrier spacing, a waveform, or a number of 
Yu and Nogami do not expressly disclose wherein the description information of the control channels further comprises at least one of: link resource configuration information, operating bandwidth configuration information, puncturing configuration information, or transmission time interval length configuration information.
However, in the same or similar field of invention, Frenne discloses a method for receiving downlink control information where aggregation of resource elements is determined based on puncturing level (i.e. puncturing configuration information) used. The puncturing level determines number of REs available for ePDCCH transmission (Frenne abstract and paragraph 0038). The puncturing may differ from one subframe to another, and the set of aggregation levels usable in a subframe may depend on puncturing level existing in the next subframe (Frenne paragraph 0040). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and Nogami to have the feature of wherein the description information of the control channels further comprises at least one of: link resource configuration information, operating bandwidth configuration information, puncturing configuration information, or transmission time interval length configuration information; as taught by Frenne. The suggestion/motivation would have been to provide techniques for aggregating transmission resources for efficient ePDCCH transmission/reception and maintain a consistent level of performance (Frenne paragraphs 0034-0035).

Regarding claim 45, Yu, Nogami and Frenne disclose the information transmission apparatus according to claim 43. Yu, Nogami and Frenne further disclose wherein the description information of the control channels further comprises at least one of: reference signal configuration information [see Yu paragraph 47, reference signal information], frequency hopping configuration formation [see Yu paragraph 46, frequency hopping information], power control configuration information [see Yu paragraph 43, control channel power setting information includes power configuration information] or beam configuration information. In addition, the same motivation is used as the rejection of claim 43.

Regarding claim 46, Yu, Nogami and Frenne disclose the information transmission apparatus according to claim 43. Yu, Nogami and Frenne further disclose wherein the control channel configuration information comprises one or more of: a resource location [see Yu paragraph 35, resource block allocation information indicates resource location of PRBs used for control channel transmission], a transmission period, a valid time length, a resource mapping manner, a spreading code word, a modulation and coding mode [see Yu paragraph 41-42, modulation manner and coding manner], a code rate, a multi-antenna transmission mode, a number of repetitions or a repetition period [see Yu paragraph 40, repetition information]; wherein the resource location comprises at least one of: a starting resource location or an ending resource location [see Yu paragraph 45, indicating at least a start time resource location]. In addition, the same motivation is used as the rejection of claim 43.

Regarding claim 53, Yu discloses an information transmission apparatus, disposed in a second communication node, comprising: a processor; and a memory configured to store instructions executable by the processor [see Yu Fig. 12, determining unit, paragraph 180, hardware software combination including software code stored in memory executable on a computing device (processor)], wherein the processor is configured to: 
Receive a control channel description list sent by a first communication node, wherein the control channel description list comprises description information of N control channels and the description information of the N control channels is used for describing N different types of control channels, and N is a positive integer [see Yu paragraph 19-21, sending the message including the control channel configuration information]; and 
Process at least one of a control channel or a data channel according to the control channel description list [see Yu paragraphs 18-21, a network side device prepares a first message for 
Yu does not expressly disclose wherein the description information of the control channel comprises control channel configuration information, wherein the control channel configuration information comprises at least one of a subcarrier spacing, a waveform, or a number of information bits, wherein each of the N control channels is configured to transmit a respective number of information bits, so that the second communication node obtains a configuration situation of the N control channels.
However, in the same or similar field of invention, Nogami discloses that a plurality of controls channels may be mapped by a base station and transmitted to the UE (see Nogami Figure 5, paragraphs 0073, 0079). The base station may notify the UE of bitmap information indicating the settings of the control channels (i.e. information bits) so that the terminal is informed of the control information related to the control channels (i.e. the second node obtains a configuration situation of the control channels) (see Nogami paragraph 0144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to have the features of wherein the description information of the control channel comprises control channel configuration information, wherein the control channel configuration information comprises at least one of a subcarrier spacing, a waveform, or a number of information bits, wherein each of the N control channels is configured to transmit a respective number of information bits, so that the second communication node obtains a configuration situation of the N control channels; as taught by Nogami. The suggestion/motivation would have been to efficiently notify the terminal of control information (Nogami paragraph 0024).
Yu and Nogami do not expressly disclose wherein the description information of the control channels further comprises at least one of: link resource configuration information, operating bandwidth configuration information, puncturing configuration information, or transmission time interval length configuration information.
However, in the same or similar field of invention, Frenne discloses a method for receiving downlink control information where aggregation of resource elements is determined based on puncturing level (i.e. puncturing configuration information) used. The puncturing level determines number of REs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and Nogami to have the feature of wherein the description information of the control channels further comprises at least one of: link resource configuration information, operating bandwidth configuration information, puncturing configuration information, or transmission time interval length configuration information; as taught by Frenne. The suggestion/motivation would have been to provide techniques for aggregating transmission resources for efficient ePDCCH transmission/reception and maintain a consistent level of performance (Frenne paragraphs 0034-0035).

Regarding claim 55, Yu, Nogami and Frenne disclose the information transmission apparatus according to claim 53. Yu, Nogami and Frenne further disclose wherein the description information of the control channels further comprises at least one of: reference signal configuration information [see Yu paragraph 47, reference signal information], frequency hopping configuration formation [see Yu paragraph 46, frequency hopping information], power control configuration information [see Yu paragraph 43, control channel power setting information includes power configuration information] or beam configuration information. In addition, the same motivation is used as the rejection of claim 53.

Regarding claim 56, Yu, Nogami and Frenne disclose the information transmission apparatus according to claim 53. Yu, Nogami and Frenne further disclose wherein the control channel configuration information comprises one or more of: a resource location [see Yu paragraph 35, resource block allocation information indicates resource location of PRBs used for control channel transmission], a transmission period, a valid time length, a resource mapping manner, a spreading code word, a modulation and coding mode [see Yu paragraph 41-42, modulation manner and coding manner], a code rate, a multi-antenna transmission mode, a number of repetitions or a repetition period [see Yu paragraph 40, repetition information]; wherein the resource location comprises at least one of: a starting resource location or an ending resource location [see Yu paragraph 45, indicating at least a start time resource location]. In addition, the same motivation is used as the rejection of claim 53. 

Claims 6 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Nogami, Frenne, and further in view of Furuskog et al. (US 2016/0301505, hereinafter Furuskog).

Regarding claim 6, Yu, Nogami and Frenne disclose the information transmission method according to claim 3. Yu, Nogami and Frenne further disclose that the control channel configuration information comprises one or more of: synchronization channel configuration information, broadcast channel configuration information, access parameter configuration information, resource allocation channel configuration information or feedback channel configuration information [see Yu paragraph 53, information related to feedback resource allocation], wherein the synchronization channel configuration information comprises one or more of: a resource location, a transmission period, a resource mapping manner or a synchronization sequence; or the broadcast channel configuration information comprises one or more of: the resource location, the transmission period, the resource mapping manner, a valid information length or an information type; or the access parameter configuration information comprises one or more of: the resource location, the transmission period, the resource mapping manner or an access sequence set; or the resource allocation channel configuration information is used for instructing a frequency domain range of schedulable data resources by each of the control channels; or the feedback channel configuration information comprises one or more of: a feedback interval for an acknowledgement or a negative acknowledgement (ACK/NACK), or a channel state information feedback mode.
Yu, Nogami and Frenne do not expressly disclose the features of the feedback channel configuration information comprises one or more of: a feedback interval for an acknowledgement or a negative acknowledgement (ACK/NACK), or a channel state information feedback mode.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, Nogami and Frenne to have the features of the feedback channel configuration information comprises one or more of: a feedback interval for an acknowledgement or a negative acknowledgement (ACK/NACK), or a channel state information feedback mode; as taught by Furuskog. The suggestion/motivation would have been to improve performance in beamformed networks and other enhanced LTE implementations (Furuskog paragraph 0029). 

Regarding claim 33, Yu, Nogami and Frenne disclose the information transmission method according to claim 31. Yu, Nogami and Frenne further disclose wherein the control channel configuration information comprises one or more of: synchronization channel configuration information, broadcast channel configuration information, access parameter configuration information, resource allocation channel configuration information or feedback channel configuration information [see Yu paragraph 53, information related to feedback resource allocation], wherein the synchronization channel configuration information comprises one or more of: a resource location, a transmission period, a resource mapping manner or a synchronization sequence; or the broadcast channel configuration information comprises one or more of: the resource location, the transmission period, the resource mapping manner, a valid information length or an information type; or the access parameter configuration information comprises one or more of: the resource location, the transmission period, the resource mapping manner or an access sequence set; or the resource allocation channel configuration information is used for instructing a frequency domain range of schedulable data resources by each of the control channels; or the feedback channel configuration information comprises one or more of: a feedback interval for an acknowledgement or a negative acknowledgement (ACK/NACK), or a channel state information feedback mode.

However, in the same or similar field of invention, Furuskog discloses that the base station transmits a configuration for UE feedback (CSI-RS), which includes a dynamic mode to be configured (see Furuskog paragraph 0070). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, Nogami and Frenne to have the features of the feedback channel configuration information comprises one or more of: a feedback interval for an acknowledgement or a negative acknowledgement (ACK/NACK), or a channel state information feedback mode; as taught by Furuskog. The suggestion/motivation would have been to improve performance in beamformed networks and other enhanced LTE implementations (Furuskog paragraph 0029).

Claims 23, 37, 50 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Nogami, Frenne, and further in view of Ouchi et al. (US 2018/0041857, hereinafter Ouchi). 

Regarding claim 23, Yu, Nogami and Frenne disclose the information transmission method according to claim 1. While Yu does teach that the first message may be a random access response to send to the UE, Yu, Nogami and Frenne do not explicitly teach, before the sending, by the first communication node, the control channel description list to the second communication node, the information transmission method further comprises: receiving, by the first communications node, a random access signal sent by the second communications node; or receiving, by the first communication node, a request message for the control channel description list sent by the second communication node.
However, in the same or similar field if invention, Ouchi discloses that in the random access procedure, the terminal may transmit random access preamble to the base station (Ouchi paragraph 0184); and the base station may send resource allocation/PDCCH information to the UE (Ouchi paragraphs 0184 and 0186). 


Regarding claim 37, Yu, Nogami and Frenne disclose the information transmission method according to claim 29. While Yu does teach that the first message may be a random access response to send to the UE, Yu, Nogami and Frenne do not explicitly teach, before the receiving, by the second communication node, the control channel description list sent by the first communication node, the information transmission method further comprises: sending, by the second communications node, a random access signal to the first communications node; or sending, by the second communication node, a request message for the control channel description list to the first communication node; or obtaining, by the second communication node, a system operating bandwidth.
However, in the same or similar field if invention, Ouchi discloses that in the random access procedure, the terminal may transmit random access preamble to the base station (Ouchi paragraph 0184); and the base station may send resource allocation/PDCCH information to the UE (Ouchi paragraphs 0184 and 0186). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, Nogami and Frenne to have the features of sending, by the second communications node, a random access signal to the first communications node; as taught by Ouchi. The suggestion/motivation would have been to enable efficient sharing of channel state information (Ouchi paragraph 0001).

Regarding claim 50, Yu, Nogami and Frenne disclose the information transmission apparatus according to claim 43. While Yu does teach that the first message may be a random access response to send to the UE, Yu, Nogami and Frenne do not explicitly teach that the processor is further configured to receive a random access signal sent by the second communication node or receive a request message 
However, in the same or similar field if invention, Ouchi discloses that in the random access procedure, the terminal may transmit random access preamble to the base station (Ouchi paragraph 0184); and the base station may send resource allocation/PDCCH information to the UE (Ouchi paragraphs 0184 and 0186). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, Nogami and Frenne to have the features of receiving a random access signal sent by the second communications node; as taught by Ouchi. The suggestion/motivation would have been to enable efficient sharing of channel state information (Ouchi paragraph 0001).

Regarding claim 59, Yu, Nogami and Frenne disclose the information transmission apparatus according to claim 53. While Yu does teach that the first message may be a random access response to send to the UE, Yu, Nogami and Frenne do not explicitly teach that the processor is further configured to send a random access signal to the first communication node or send a request message for the control channel description list to the first communication node before receiving the control channel description list sent by the first communication node; or obtain a system operating bandwidth before receiving the control channel description list sent by the first communication node.
However, in the same or similar field if invention, Ouchi discloses that in the random access procedure, the terminal may transmit random access preamble to the base station (Ouchi paragraph 0184); and the base station may send resource allocation/PDCCH information to the UE (Ouchi paragraphs 0184 and 0186). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, Nogami and Frenne to have the features of sending a random access signal to the first communications node; as taught by Ouchi. The suggestion/motivation would have been to enable efficient sharing of channel state information (Ouchi paragraph 0001).


Response to Arguments

Applicant's arguments filed on 12/7/2021 with respect to claim rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
On pages 13-14 of Applicant's remarks, the Applicant argues the following with respect to claim rejections under 35 U.S.C. § 103:
…bitmap information of Nogami is totally different from the “number of information bits”…
…Nogami merely discloses that the base station 101 notifies the terminal of bitmap information…Nogami fails to disclose the above features of claim 1.
Examiner respectfully disagrees with Applicant's arguments for the following reasons:

Claims are given their broadest reasonable interpretation during patent examination (MPEP § 2111). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Claim 1 includes the feature of control channel configuration information comprising at least a number of information bits, where each of the N control channels transmits a respective number of information bits so the second node obtains a configuration situation of the control channels. 
Prior art reference Nogami discloses that a base station maps a plurality of control channels in a subframe (see Nogami Figure 5 and paragraph 0073). Nogami further discloses that the base station configures the subframe where control channel is configured and notifies the terminal of bitmap information which indicates the setting for the control channel (see Nogami paragraph 0144). As the claim indicates that N is a positive integer, in the case of N being 1, the claim requires only a number of information bits (similar to the bitmap information indicating the setting for the control channel as taught by Nogami) to indicate configuration of a control channel. Therefore, above teachings of Nogami which notifies the terminal of bitmap information indicating the setting for the control channel clearly teaches the 
Applicant’s rest of the arguments with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot in view of the revised rejection of the amended claims.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414